Citation Nr: 1142380	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-02 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection of low back pain with X-ray findings of L5-S1 degenerative changes (claimed as back injury).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 


FINDINGS OF FACT

1.  In a June 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for low back pain with X-ray findings of L5-S1 degenerative changes (claimed as back injury) and although he expressed disagreement with this decision, he did not perfect an appeal thereof.  

2.  The evidence received since the June 2004 rating decision is not new and material for the claim and does not raise a reasonable possibility of substantiating it.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision denying the Veteran's claim of entitlement to service connection for low back pain with X-ray findings of L5-S1 degenerative changes (claimed as back injury) is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  New and material evidence has not been received to reopen the claim of service connection for low back pain with X-ray findings of L5-S1 degenerative changes (claimed as back injury), and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In claims to reopen, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  VA should consider the bases for the final denial and the notice letter must describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in December 2006 that full satisfied the requirements of Kent.

VA has obtained the Veteran's service treatment records and VA medical records, and assisted the Veteran in obtaining evidence.  VA need not obtain a medical opinion or examination in this case because that duty applies to claims to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(C)(iii).  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. 38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2011).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The appellant's claim for service connection of low back pain with X-ray findings of L5-S1 degenerative changes (claimed as back injury)was denied in June 2004 because the evidence did not establish a nexus between the Veteran's disability of the low back and service.  

The Veteran did initiate an appeal of this matter by filing a Notice of Disagreement (NOD) in August 2004.  A Statement of the Case (SOC) was issued in June 2006 but the Veteran filed his Substantive Appeal in November 2006, which was untimely. See 38 C.F.R. § 20.302(b).  The RO notified him that his appeal was untimely and took no further action on the original claim for service connection, but rather treated the November 2006 communication as a request to reopen.  See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).  Accordingly, this determination is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

At the time of the June 2004 rating decision the evidence of record consisted of the Veteran's service treatment records, private medical records, VA treatment records, including a May 2004 VA examination report and a May 2004 letter from a VA physician, the Veteran's claim and his statements.  Notably, the service treatment records documented complaints of pain in the neck and back, as well as an injury to the low back sustained in a November 1968 car accident.  The May 2004 VA examination report contained a negative etiological opinion.  The May 2004 letter suggested that a low back disability could "possibly" be attributable to service.  At the time of this rating decision, the Veteran asserted that he had been assessed as having scoliosis in service and that this condition had been aggravated therein.  He also noted the in-service auto accident and that he had had recurring back problems ever since.  The RO denied the claim on the grounds stated above.

Since the June 2004 rating decision, numerous pieces of evidence have been associated with the record, particularly the Veteran's statements, private medical records and VA records.  None of the evidence, but for the Veteran's May 2007 statements as to having injured his back in an in-service car accident, pertains to a any relationship thereof to service.  As for the Veteran's own assertions, the contentions are essentially redundant of those made in furtherance of his previously denied claim. Accordingly, in the absence of any new and material evidence, the application to reopen must be denied.  See Annoni, 5 Vet. App. at 467.


ORDER

New and material evidence to reopen the claim of service connection for low back pain with X-ray findings of L5-S1 degenerative changes (claimed as back injury), has not been received; the application to reopen is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


